OWEN, Judge.
Using a handgun, appellant shot and killed one person and wounded another. As a result he was convicted on a two-count information of (1) second degree murder, and (2) assault with intent to commit murder in the second degree.
Appellant raised as a defense insanity at the time of the offense, and in support thereof offered evidence sufficient to raise a reasonable doubt as to his sanity. Appellant contends that the State’s evidence was not sufficient to meet its burden of proving beyond a reasonable doubt appellant’s sanity at the time of the offense. The evidence on this issue was in conflict and presented an issue for the jury. Our review of the record satisfies us that there was sufficient competent evidence to support the jury’s verdict. French v. State, 266 So.2d 51 (3rd DCA Fla.1972).
Appellant’s remaining points are also without merit and do not require extended discussion. It was not error for the court to fail to declare a mistrial on its own motion because of an improper comment by the prosecutor during the closing argument. Neither was it error for the court to refuse defendant’s requested instruction relating to the defense of insanity, which though a correct statement of the *457law, was fully covered by the Standard Jury Instruction given by the court on that subj ect.
The judgment and sentences are severally affirmed.
WALDEN, C. J., and MAGER, J., concur.